Tekkal, J.,
delivered the opinion of the court.
The appellant, Hughes, was prosecuted before Duke, a police justice of the city of Water Valley, for the crime of selling vinous and spirituous liquors in said city, Yalobusha county, Miss., without license, and against the peace and dignity of the State of Mississippi, and was convicted thereof; from which conviction he appealed to the circuit court of said county, and, being there convicted of said crime, he appeals here. His sole contention is that his trial before Duke was coram non judice, and that the whole proceeding is a nullity. It is admitted that Duke was duly selected and qualified as police justice of Water Valley, a city of more than four thousand inhabitants, and that there were at the time of the trial of appellant by Duke two justices of the peace duly elected and qualified.for that district of the county in which Water Valley is situated. The contention here made cannot be sustained. Section 3001, Ann. Code, 1892, expressly authorizes cities having four thousand or more inhabitants to select a police justice, who shall have the power of a justice of the peace within the corporate limits, and also authority to try all infractions of city ordinances. It is not questioned that Duke was duly selected and qualified as police justice of Water Valley in conformity with the statute creating such office, and we cannot doubt the power of the legislature to create the office, and to clothe it with the jurisdiction prescribed by section 3001. How the election of two justices of the peace, in the district including Watet Valley, and their readiness to act in the execution of their offices at the time of the trial of Hughes by Duke, affects the authority of Duke, we cannot see. The justices themselves, and no one for them, have any more right to complain of the authority- conferred upon a police justice than a police justice has to complain of the authority conferred upon justices of the peace. The offices are not made for the incumbents, but for the public welfare, and each office stands upon a constitutional basis. The inferior courts established under section 172 of the constitution are, in *80their jurisdiction, independent of the courts erected under section 171, and the number of these courts and their respective jurisdictions are within legislative authority, and their creation can be complained of only to the legislature itself. If too many of such courts are established, the correction is with it. We are of opinion that the office of police justice of Water Valley is constitutionally established, and that the acts of the incumbent of the office are valid.
' Affirmed.